United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1451
Issued: January 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 14, 2007 merit decision denying his claim for an
employment-related injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden or proof to establish that he sustained an
injury in the performance of duty.
FACTUAL HISTORY
On April 18, 2006 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim alleging that he sustained a low back injury due to the repetitive lifting, twisting,
bending, stooping, standing and walking required by his job. He first became aware of his
condition and its relationship to his employment on April 14, 2006. Appellant stopped work on
April 18, 2006 and later returned to limited-duty work.

In a May 15, 2006 statement, appellant indicated that he sorted mail for two or three
hours per day and then delivered mail for four to six hours. He had to sort letters, flats and
parcels into trays and tubs and place them into a hamper before he started his route. The trays
weighed 15 to 20 pounds, the tubs weighed 20 to 40 pounds and the parcels weighed up to 70
pounds. Appellant submitted an April 15, 2006 form report in which Dr. Clio Robertson, an
attending Board-certified orthopedic surgeon, diagnosed lumbar spondylosis and recommended
work restrictions.
In a June 16, 2006 decision, the Office denied appellant’s occupational disease claim. It
accepted that he established employment factors in the form of lifting, twisting, bending,
stooping, standing and walking while casing and delivering mail. It found, however, that he did
not submit sufficient medical evidence to establish that he sustained a medical condition due to
these employment activities.
In an April 14, 2006 report, Dr. Robertson noted that appellant reported experiencing
increasing low back pain over the last two years which was aggravated by the walking, bending,
stooping and twisting he performed in his letter carrier job. He stated that appellant had
increased symptoms in the prior two months when he worked overtime. Dr. Robertson
recommended that a magnetic resonance imaging (MRI) scan be obtained. The findings of an
April 17, 2006 MRI scan showed degenerative changes at L2-3 through L5-S1 and annular disc
bulges at all levels with the L5-S1 bulge effacing the thecal sac.
In a June 28, 2006 report, Dr. Robertson stated that appellant continued to complain of
low back pain with aggravation upon bending or stooping. He noted that the MRI scan findings
showed degenerative disc disease as well as left paracentral disc protrusion. Dr. Robertson
recommended various work restrictions and stated:
“[Appellant] has asked me to address the causation of his complaints. In this
regard he does have preexisting degenerative arthritis of his lumbar spine which I
believe has become increasingly symptomatic as a result of the cumulative effect
of bending, stooping, twisting and lifting in his 13[-]year employment for the
[employing establishment].”1
Appellant requested a review of the written record by an Office hearing representative.
In a November 17, 2006 decision, the Office hearing representative set aside the June 16, 2006
decision and remanded the case for further development of the medical evidence. The hearing
representative found that the June 28, 2006 opinion of Dr. Robertson, while not fully
rationalized, supported an uncontroverted inference between the accepted employment factors
and appellant’s claimed condition and therefore he should be referred to a second opinion
physician for further evaluation.
On remand, the Office referred appellant and the case record to Dr. William D. Smith, a
Board-certified orthopedic surgeon, for examination and an opinion regarding whether
1

In a June 5, 2006 form report, Dr. Robertson diagnosed lumbar spondylosis and checked a “yes” box in response
to a question regarding whether appellant’s condition was employment related. In May 15 and June 28, 2006 form
reports, he also indicated that appellant’s condition was employment related.

2

appellant’s claimed back condition was related to his employment duties. Dr. Smith was
provided with a statement of accepted facts which detailed appellant’s medical history and work
duties. On January 1, 2007 he stated that appellant reported that he injured his back during the
course of his employment with the employing establishment on or about April 14, 2006 and that
since that time he experienced severe nonradicular low back pain which tended to worsen with
activity as the workday proceeded. Dr. Smith indicated that, on examination, appellant exhibited
tenderness in the lumbar region and noted that an MRI scan showed multilevel degenerative disc
disease. He stated:
“In my opinion, [appellant] has chronic lumbar pain secondary to degenerative
lumbar disc disease. It is my professional opinion that the painful low back
condition is secondary to the work-related injury of April 14, 2006 which served
as an aggravation of a preexisting degenerative disc problem.”2
In a February 14, 2007 decision, the Office denied appellant’s occupational disease
claim. It quoted the portion of Dr. Smith’s January 1, 2007 report which indicated that “the
painful low back condition is secondary to the work-related injury of April 14, 2006” and stated,
“Therefore, your claim for compensation is denied as the medical evidence does not demonstrate
that the claimed medical condition is related to the established work-related event….”3
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act4 has
the burden of establishing the essential elements of his claim.5 The claimant has the burden of
establishing by the weight of reliable, probative and substantial evidence that the condition for
which compensation is sought, whether a traumatic injury or occupational disease, is causally
related to a specific employment incident or to specific conditions of the employment. As part of
this burden, the claimant must present rationalized medical opinion evidence, based upon a
complete and accurate factual and medical background, establishing causal relationship.6
Proceedings under the Act are not adversary in nature, nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.7 Accordingly, once the Office undertakes to develop the medical evidence further, it has
the responsibility to do so in the proper manner.8
2

In a January 1, 2007 form report, Dr. Smith recommended work restrictions.

3

Appellant submitted additional evidence after the Office’s February 14, 2007 decision, but the Board cannot
consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
4

5 U.S.C. §§ 8101-8193.

5

Ruthie Evans, 41 ECAB 416, 423-24 (1990); Donald R. Vanlehn, 40 ECAB 1237, 1238 (1989).

6

Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).

7

Russell F. Polhemus, 32 ECAB 1066 (1981).

8

See Robert F. Hart, 36 ECAB 186 (1984).

3

ANALYSIS
Appellant claimed that he sustained a low back injury due to the repetitive duties of his
letter carrier job. The Office accepted that he established employment factors in the form of
lifting, twisting, bending, stooping, standing and walking while casing and delivering mail, but
found that appellant did not submit sufficient medical evidence to establish that he sustained a
medical condition due to these employment factors. In a November 17, 2006 decision, an Office
hearing representative remanded the case to the Office for further development of the medical
evidence after finding that the June 28, 2006 opinion of Dr. Robertson, an attending Boardcertified orthopedic surgeon, supported uncontroverted inference between employment factors
and appellant’s claimed condition. The Office then found that the product of the referral, a
January 1, 2007 report of Dr. Smith, a Board-certified orthopedic surgeon, was not sufficient to
establish appellant’s claim.
In a January 1, 2007 report, Dr. Smith stated that appellant had chronic lumbar pain
secondary to degenerative lumbar disc disease and noted that “the painful low back condition is
secondary to the work-related injury of April 14, 2006 which served as an aggravation of a
preexisting degenerative disc problem.” As noted above, once the Office undertakes to develop
the medical evidence further, it has the responsibility to do so in the proper manner.9 The Board
finds that the opinion of Dr. Smith is in need of additional clarification.
Dr. Smith provided an opinion that appellant sustained an employment-related condition,
albeit one that occurred on April 14, 2006 but did not provide an explanation for this
determination other than to state that he felt he had aggravated a preexisting condition. He
explain how specific employment factors could have been competent to cause appellant’s
observed condition. Dr. Smith did not provide an opinion on whether appellant sustained injury
due to engaging in the accepted work duties over an extended period of time, such as lifting,
twisting, bending, stooping, standing and walking while casing and delivering mail.
Accordingly, the case will be remanded to the Office for further evidentiary development
regarding the issue of whether appellant sustained a medical condition due to employment
factors. The Office should ask Dr. Smith to clarify his opinion regarding the nature of any
employment-related condition sustained by appellant. If Dr. Smith is unwilling or unable to
clarify his opinion appellant should be referred to an appropriate specialist for further evaluation.
After such development of the case record as the Office deems necessary, an appropriate
decision shall be issued.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he sustained an injury in the performance of duty. The
case is remanded to the Office for further development.

9

See supra note 8 and accompanying text.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 14, 2007 decision is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: January 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

